DETAILED ACTION

Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Pool simply does not disclose that one sensor’s live value is compared to a predicted value that is based on the other sensors.
In response the Examiner makes reference to para. 0093-0094 where the system compares the sensor values to an acceptable range value that is based on other sensors. The predictive device receives data from multiple sensor measurements, flow control device positions, etc. to determine its validity based on an acceptable range, unavailability or differs by more than a predetermined maximum amount from a predicted value. Therefore, the system detects the sensor failure based on the mentioned elements.
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864